Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 1 of 18 PageID 809




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 IRIS R. TUBENS,

                       Plaintiff,

 v.                                                                   Case No: 6:20-cv-64-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
        Iris   R. Tubens (“Claimant”) appeals the Commissioner of Social Security’s

 (“Commissioner”) final decision denying her applications for disability benefits. (Doc. 1). The

 Claimant raises several arguments challenging the Commissioner’s final decision and, based on

 those arguments, requests that the matter be reversed and remanded for further proceedings. (Doc.

 25 at 23-30, 42-49, 53-54). The Commissioner argues that the Administrative Law Judge (“ALJ”)

 committed no legal error and that her decision is supported by substantial evidence and should be

 affirmed. (Id. at 30-42, 49-54). 1 Upon review of the record, the Court finds the Commissioner’s

 final decision is due to be AFFIRMED.

 I.     Procedural History

        This case stems from the Claimant’s March 2, 2016 applications for disability insurance

 benefits and supplemental security income, in which she alleged a disability onset date of December


        1 After the parties filed their joint memorandum, the Claimant filed a supplemental
 memorandum in reply to several issues the Commissioner raised in the joint memorandum. (Doc.
 26). The scheduling order prohibits replies absent leave of court. (See Doc. 17 at 2, n.1). The
 Claimant neither requested nor was granted leave to file a reply. Accordingly, the Court has not
 considered the unauthorized reply in resolving this matter.
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 2 of 18 PageID 810




 31, 2015. (R. 209-22). The applications were denied on initial review and on reconsideration.

 The matter then proceeded before an ALJ, who held a hearing on November 2, 2018. (R. 33-76).

 The Claimant and her representative attended the hearing. (Id.). On December 5, 2018, the ALJ

 entered a decision denying the Claimant’s applications for disability benefits. (R. 15-26). The

 Claimant requested review of the ALJ’s decision, but the Appeals Council denied her request. (R.

 1-3). This appeal followed.

 II.    The ALJ’s Decision

        The ALJ performed the five-step evaluation process set forth in 20 C.F.R. §§ 404.1520(a)(4)

 and 416.920(a)(4) in reaching her decision. 2 First, the ALJ found the Claimant met the insured

 status requirements of the Social Security Act through March 31, 2019, and that she has not engaged

 in substantial gainful activity since the alleged onset date. (R. 17). The ALJ next found that the

 Claimant suffers from the following severe impairments: fibromyalgia; left shoulder impingement;

 left Achilles tendinitis; and, seizure-like disorder. (R. 18). The ALJ also found that the Claimant

 suffers from non-severe impairments of anxiety and depression. (R. 18-19). The ALJ concluded

 that none of the Claimant’s impairments, individually or in combination, met or medically equaled

 any listed impairment. (R. 19-20).

        The ALJ next found that the Claimant has the residual functional capacity (“RFC”) to




        2 An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920.



                                                -2-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 3 of 18 PageID 811




 perform light work as defined by 20 C.F.R. §§ 404.1567(b) and 416.967(b), 3 with the following

 additional limitations:

        [S]he can stand and/or walk for 45 minutes then sit for up to 15 minutes before
        returning to a standing position. The change in position would not take her off task.
        The claimant could never climb ladders, ropes, or scaffolds. She could occasionally
        climb ramps and stairs, balance, stoop, kneel, crouch, and crawl. She could
        occasionally reach overhead with the left upper extremity. She could occasionally
        operate foot controls. The claimant could never work around unprotected heights or
        dangerous moving machinery.

 (R. 20). In light of this RFC, the ALJ found that the Claimant can perform her past relevant work

 as a telephone order clerk. (R. 24). In addition, the ALJ found the Claimant can perform other

 work in the national economy, including work as a survey worker, information clerk, and fundraiser.

 (R. 24-25). Accordingly, the ALJ concluded that the Claimant was not disabled between her

 alleged onset date (December 31, 2015) through the date of the decision (December 5, 2018). (R.

 25-26).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d




        3   Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or
 carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a
 job is in this category when it requires a good deal of walking or standing, or when it involves sitting
 most of the time with some pushing and pulling of arm or leg controls. To be considered capable
 of performing a full or wide range of light work, you must have the ability to do substantially all of
 these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).


                                                  -3-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 4 of 18 PageID 812




 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

 IV.    Analysis

        The Claimant raises two arguments on appeal: 1) the ALJ improperly weighed opinions from

 an examining physician, Dr. Donna Lester, and a non-examining physician, Dr. P.S. Krishnamurthy;

 and, 2) the ALJ improperly evaluated the Claimant’s credibility. (Doc. 25 at 23-30, 42-49). The

 Court will address each argument in turn.

        A. Opinion Evidence

        The Claimant contends that the ALJ did not “present sufficient rationale” to give more

 weight to Dr. Krishnamurthy’s opinion over that of Dr. Lester. (Doc. 25 at 23-30). While the

 Court agrees that the ALJ erred in weighing Dr. Lester’s opinion, the error was harmless. Further,

 to the extent the Claimant is separately challenging the weight assigned to Dr. Krishnamurthy’s

 opinion, the Court finds no error.

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of

 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining, and non-examining medical sources, as well as the opinions of




                                                -4-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 5 of 18 PageID 813




 other sources. See 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3); see also Rosario v. Comm’r of Soc.

 Sec., 490 F. App’x 192, 194 (11th Cir. 2012).4

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

        A treating physician’s opinion must be given controlling weight, unless good cause is shown

 to the contrary. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (giving controlling weight to the

 treating physician’s opinion unless it is inconsistent with other substantial evidence); see also

 Winschel, 631 F.3d at 1179. The opinion of an examining physician, on the other hand, is generally

 not entitled to any special deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.

 1987) (citing Gibson v. Heckler, 779 F.2d 619, 623 (11th Cir. 1986)). In addition, “[t]he opinions

 of nonexamining, reviewing physicians, . . . when contrary to those of the examining physicians,

 are entitled to little weight, and standing alone do not constitute substantial evidence.” Sharfarz v.

 Bowen, 825 F.2d 278, 280 (11th Cir. 1987). The ALJ, however, may rely on a non-examining

 physician’s opinion where it is consistent with the medical and opinion evidence. See Crawford v.

 Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004) (holding that the ALJ did not err in

 relying on a consulting physician’s opinion where it was consistent with the medical evidence and

 findings of the examining physician).




        4  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                  -5-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 6 of 18 PageID 814




        Regardless of whether the opinion is from a treating, examining, or non-examining source,

 the ALJ must state the weight assigned to each medical opinion, and articulate the reasons

 supporting the weight assigned. Winschel, 631 F.3d at 1179. The failure to state the weight with

 particularity or articulate the reasons in support of the assigned weight prohibits the Court from

 determining whether the ALJ’s ultimate decision is rational and supported by substantial evidence.

 Id.

        1. Dr. Lester

        Dr. Lester performed a one-time examination of the Claimant on April 23, 2016. (R. 394-

 96).   The physical examination was largely unremarkable with the only exceptions being

 tenderness over all trigger points, flat affect, and anxious mood. (R. 395-96). Based on the

 Claimant’s medical history and her examination, Dr. Lester opined that the Claimant can sit for

 more than 2/3 of an eight-hour work day (i.e., continuously), and stand/walk for up to 1/3 of an

 eight-hour workday (i.e., occasionally). (R. 396). Dr. Lester also opined that the Claimant has a

 limited ability to bend and stoop. (Id.).

        The ALJ considered Dr. Lester’s opinion and gave it some weight, explaining:

        She opined the claimant could stand and walk occasionally in an eight hour workday,
        but could sit continuously in an eight hour workday. She opined the claimant had a
        limited ability to bend or stoop (Exhibit 3F). Dr. Lester examined the claimant on a
        single occasion and did not otherwise review the medical evidence of record. Her
        opinion was generally consistent with the claimant’s presentation during the
        consultative examination, but the record overall suggests the claimant required
        additional work-related restrictions as set forth above.

 (R. 24). 5 The ALJ provided no other reasoning in support of the weight assigned to Dr. Lester’s

 opinion. (See R. 15-26).



        5 The ALJ also summarized Dr. Lester’s opinion earlier in the decision but did not articulate
 any reasons for the weight she later assigned to the opinion. (R. 21-22).



                                                -6-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 7 of 18 PageID 815




        The ALJ’s RFC determination is consistent with Dr. Lester’s opinion with one exception; it

 limits the Claimant to light work, which would not be capable based on Dr. Lester’s opinion that the

 Claimant can occasionally stand/walk during an eight-hour workday. Social Security Ruling

 (“SSR”) 83-10, 1983 WL 31251, at *6 (1983) (“[T]he full range of light work requires standing or

 walking, off and on, for a total of approximately 6 hours of an 8-hour workday.”).6

        The Claimant’s argument on this point is somewhat confusing. It appears that the Claimant

 is arguing that the ALJ did not provide sufficient rationale for assigning Dr. Lester’s opinion “some

 weight,” when compared to the ALJ’s assignment of “great weight” to the opinion of Dr.

 Krishnamurthy. (Doc. 25 at 25-26). This is a conflation of two separate issues: (1) the weight

 assigned to Dr. Lester’s opinion; and (2) the weight assigned to Dr. Krishnamurthy’s opinion. The

 Court will address each issue separately.

        With respect to Dr. Lester, it appears the only reason the ALJ provided for rejecting Dr.

 Lester’s opinion concerning the Claimant’s ability to stand/walk was the fact that she examined the

 Claimant once and did not review any of the Claimant’s medical records. This reason, as the

 Claimant argues, does not explain why the ALJ disagreed with the actual stand/walk limitation

 endorsed by Dr. Lester. The Court therefore cannot meaningfully determine whether the ALJ’s

 rejection of the stand/walk limitation is supported by substantial evidence.

        The Commissioner points to evidence that he claims supports the weight assigned to Dr.

 Lester’s opinion. (Doc. 25 at 33-37). The ALJ, however, did not cite to that evidence in support

 of the weight assigned to the opinion. (See R. 24). The Court is therefore not permitted to consider



        6 An SSR is an “agency ruling[ ] published under the authority of the Commissioner of
 Social Security” and is “binding on all components of the Administration.” Sullivan v. Zebley, 493
 U.S. 521, 530 n.9 (1990) (internal quotation marks omitted). Although the Court is not bound by
 SSRs, they are afforded deference. See Fair v. Shalala, 37 F.3d 1466, 1469 (11th Cir. 1994).



                                                 -7-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 8 of 18 PageID 816




 the Commissioner’s post hoc rationalizations in evaluating the ALJ’s decision. See Dempsey v.

 Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir. 2011) (A court will not affirm based on a

 post hoc rationale that “might have supported the ALJ’s conclusion.”) (quoting Owens v. Heckler,

 748 F.2d 1511, 1516 (11th Cir. 1984)). To make such assumptions would necessarily require the

 Court to reweigh the evidence, which is prohibited. See Phillips, 357 F.3d at 1240 n.8 (stating that

 the district court “‘may not decide the facts anew, reweigh the evidence, or substitute [its] judgment

 for that of the [Commissioner].’”).

        However, this is not the end of the discussion. The Commissioner alternatively argues that

 any error in weighing Dr. Lester’s opinion is harmless, because if the ALJ included the stand/walk

 limitation into the RFC determination she would still be able to perform her past-relevant work as a

 telephone order clerk. (Doc. 25 at 31-32). On this point, the Court agrees. Dr. Lester opined that

 the Claimant can stand/walk for up to 1/3 of an eight-hour workday. (R. 396). If this limitation is

 factored into the RFC determination (and nothing else is changed) the Claimant would be limited to

 sedentary work, which only requires occasional standing/walking. SSR 83-10, 1983 WL 31251, at

 *5 (“Jobs are sedentary if walking and standing are required occasionally[.]”). The applicable

 social security ruling defines occasional as “occurring from very little up to one-third of the time,”

 which is consistent with Dr. Lester’s definition of occasional. Id. Therefore, even if the ALJ

 included Dr. Lester’s stand/walk limitation into her RFC determination it would not affect her

 determination that the Claimant can perform her past relevant work as a telephone order clerk, which

 the Dictionary of Occupational Titles defines as sedentary work. Dictionary of Occupational Titles

 209.567-014, 1991 WL 671794 (1991). Accordingly, the ALJ’s error with respect to Dr. Lester’s

 opinion is harmless because it would not change her ultimate determination that the Claimant is not

 disabled.   See Denomme v. Comm’r, Soc. Sec. Admin., 518 F. App’x 875, 877 (11th Cir.




                                                 -8-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 9 of 18 PageID 817




 2013) (“[w]hen ... an incorrect application of the regulations results in harmless error because the

 correct application would not contradict the ALJ’s ultimate findings, the ALJ’s decision will

 stand”); see also Bayes v. Comm’r of Soc. Sec., No. 6:16-cv-1976-Orl-28DCI, 2017 WL 5565274,

 at *5 (M.D. Fla. Oct. 27, 2017) (finding harmless error under similar circumstances).

        2. Dr. Krishnamurthy

        Dr. Krishnamurthy, a non-examining state agency consultant, reviewed the Claimant’s

 medical records through May 10, 2016, including Dr. Lester’s examination report and opinion. (R.

 116-18). Based on that review, on September 7, 2016, Dr. Krishnamurthy opined that the Claimant

 has the ability to: frequently carry/lift ten (10) pounds; occasionally carry/lift twenty (20) pounds;

 sit for about six (6) hours in an eight-hour workday; and stand/walk for about six (6) hours in an

 eight-hour workday. (R. 116). In addition to these limitations, which are consistent with light

 work, see 20 C.F.R. §§ 404.1567(b), 416.967(b); SSR 83-10, 1983 WL 31251, at *6, Dr.

 Krishnamurthy also opined that the Claimant can occasionally reach overhead with her left arm.

 (R. 117).

        The ALJ considered and weighed Dr. Krishnamurthy’s opinion, explaining:

        The record overall continued to provide support for the opinion of state agency
        consultant Dr. Krishnamurthy. Additional treatment notes were admitted to the
        record after Dr. Krishnamurthy performed his review, but these additional treatment
        notes do not show meaningful change or deterioration in the claimant’s functioning.
        As described above, the claimant’s symptoms remained stable. She continued to
        present with tenderness and limited range of motion in the left shoulder and
        throughout the spine. Her strength remained full, with the exception of one
        examination showing a grip strength of 4/5, which was not repeated elsewhere. She
        was not described as having difficulty ambulating at any point, though recent physical
        therapy examination did document unspecified gait abnormalities. Looking at the
        medical evidence of record in its entirety, it is largely consistent with the treatment
        notes Dr. Krishnamurthy was able to review. He was also familiar with program
        rules and evidentiary requirements, though he did not treat or examine the claimant.
        No treating provider opined that the claimant required additional or more restrictive
        work-related exertional limitations. More recently, the claimant did develop
        seizure-like symptoms. Dr. Mazo-Mayorquin completed a seizure residual



                                                 -9-
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 10 of 18 PageID 818




         functional capacity questionnaire, where he opined that the claimant had seizure like
         symptoms that involved “jerky movements” of her extremities and periods where she
         would “space out.” He checked off that the claimant would not need more
         supervision than an unimpaired person, that she could not work at heights, that she
         could not work with power machines that required an alert operator, that she could
         operate a motor vehicle, and that she could take a bus alone. These limitations were
         incorporated into the residual functional capacity, which was otherwise based upon
         the opinion of Dr. Krishnamurthy (Exhibit 23F). Dr. Mazo-Mayorquin’s opinion
         was consistent with the treatment notes and evidence of record in its entirety
         concerning the claimant’s seizure disorder and was given great weight. Dr.
         Krishnamurthy’s opinion was also given great weight as it was consistent with and
         supported by the evidence of record in its totality.

  (R. 23-24).

         The Claimant argues that the ALJ erred by assigning great weight to Dr. Krishnamurthy’s

  opinion because he neither examined the Claimant nor did he review subsequent medical records

  from the relevant period that show a change/deterioration in her condition. (Doc. 25 at 27-29).

  The Court disagrees. The ALJ was free to rely on Dr. Krishnamurthy’s opinion where it was

  consistent with the evidence of record. Crawford, 363 F.3d at 1160. The ALJ explained in detail

  how Dr. Krishnamurthy’s opinion was consistent with the evidence of record, including evidence

  that post-dated Krishnamurthy’s opinion (some of which Dr. Lester did not have an opportunity to

  review). Specifically, the ALJ explained that subsequent medical records, while continuing to

  show symptoms stemming from the Claimant’s left shoulder impairment and fibromyalgia, showed,

  with only a few exceptions, that she had full strength in her extremities and no difficulty ambulating.

  (R. 23). This finding is supported by substantial evidence (See, e.g., R. 463, 474, 477, 486, 538,

  543, 672) and supports the ALJ’s decision to assign Dr. Krishnamurthy’s opinion great weight.

         The ALJ also considered whether Dr. Krishnamurthy’s opinion was affected by subsequent

  medical evidence, finding that much of the Claimant’s subsequent medical records did not show a

  “meaningful change or deterioration in the claimant’s functioning.” (R. 23). The Claimant takes

  issue with this conclusion, arguing that records post-dating Dr. Krishnamurthy’s opinion show that



                                                  - 10 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 11 of 18 PageID 819




  her overall condition deteriorated. (Doc. 25 at 27-29). In support, the Claimant cites to medical

  records post-dating Dr. Krishnamurthy’s opinion that, according to her, show the persistence of her

  fibromyalgia and new impairments affecting her hands and feet. (Id.). This evidence, however,

  does not show that the limitations identified by Dr. Krishnamurthy worsened.

         First, the evidence concerning the Claimant’s fibromyalgia has remained relatively

  consistent throughout the relevant period, with repeated findings of multiple trigger points and pain

  commonly associated with fibromyalgia.         (See, e.g., R. 395 (Dr. Lester’s April 23, 2016

  examination report document tenderness over all trigger points), 474 (treatment note from April 28,

  2017 documenting multiple trigger points)). The Claimant has therefore not shown that her

  fibromyalgia worsened or caused additional functional limitations beyond those found by Dr.

  Krishnamurthy.

         Second, while the Claimant was diagnosed with additional impairments after Dr.

  Krishnamurthy rendered his opinion, including carpal tunnel syndrome and Achilles tendonitis (See,

  e.g., R. 462-65, 665-66), the presence of those impairments do not, in and of themselves, show that

  the Claimant suffered from additional limitations. (See, e.g., R. 458-65, 657-66); see also Moore,

  405 F.3d at 1213 n.6 (“the mere existence of . . . impairments does not reveal the extent to which

  they limit [a claimant’s] ability to work . . .”). Further, the physicians and therapists who treated

  these impairments did not offer any opinions or statements that directly contradict the limitations

  contained in Dr. Krishnamurthy’s opinion. 7 For these reasons, the Court finds the ALJ’s



         7 The Claimant points to two pieces of evidence, which she claims show greater limitations
  than those contained in Dr. Krishnamurthy’s opinion. (Doc. 25 at 28 (citing R. 458), 29 (citing R.
  653)). The first comes from Dr. Edward W. St. Mary, who treated the Claimant’s carpal tunnel
  syndrome. Dr. St. Mary stated that the Claimant “may . . . not [be] capable of doing the type of
  work that she is doing now without pain. The options are really up to her.” (R. 458). This
  speculative statement does not undermine Dr. Krishnamurthy’s opinion, because nothing in the
  statement directly contradicts the limitations contained in Dr. Krishnamurthy’s opinion. Further,


                                                 - 11 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 12 of 18 PageID 820




  determination that much of the medical evidence post-dating Dr. Krishnamurthy’s opinion did not

  show a “meaningful change or deterioration in the claimant’s functioning” is supported by

  substantial evidence.

         Finally, the ALJ did not, as the Claimant seems to suggest, rigidly rely on Dr.

  Krishnamurthy’s opinion in formulating her RFC determination. The ALJ considered and credited

  other evidence, including an opinion from Dr. J. Anthony Mazo-Mayorquin concerning the

  limitations caused by the Claimant’s seizure-like disorder and the Claimant’s own testimony, which

  led to the inclusion of a type of sit/stand option in the RFC determination. (R. 21, 23-24). The

  ALJ therefore did not commit error by relying on Dr. Krishnamurthy’s opinion in formulating the

  RFC determination. See McMillan v. Astrue, No. 3:08-cv-609-J-HTS, 2009 WL 651144, at *3

  (M.D. Fla. Mar. 12, 2009) (“[A]n ALJ errs when his or her opinion is ‘dependent solely on the report

  of [a nonexamining] consultant[.]’”) (quoting Rosenburg v. Comm'r of Soc. Sec., No. 6:07-cv-1510-

  Orl-19DAB, 2008 WL 4186988, at *12 (M.D. Fla. Sept. 8, 2008)).

         In summary, the Court finds the ALJ’s decision to assign great weight to Dr.

  Krishnamurthy’s opinion is supported by substantial evidence.




  this statement speaks to the ultimate issue before the Commissioner – whether the Claimant is
  disabled. Such statements are not medical opinions and not accorded any special significance.
  See Williams v. Acting Comm’r of Soc. Sec., 649 F. App’x 1000, 1002 (11th Cir. 2016) (holding that
  a treating physician’s opinion that a claimant was “fully disabled” was not a medical opinion, but
  rather a conclusory legal judgment on issues reserved to the Commissioner); SSR 96-5p, 1996 WL
  374183, at *2 (July 2, 1996) (“[T]reating source opinions on issues that are reserved to
  the Commissioner are never entitled to controlling weight or special significance.”). The second
  statement purportedly comes from the Claimant’s physical therapist, Nancy D Figulski. The
  Claimant notes that Ms. Figulski opined that the Claimant has moderate limitations with walking,
  cannot stand more than three (3) hours, and has severe limitations with squatting and kneeling. (R.
  653). These limitations, however, appear in the subjective portion of the treatment record (Id.) and,
  therefore, appear to be from the Claimant, not Ms. Figulski. As such, the Claimant has not shown
  that Ms. Figulski offered opinions inconsistent with those from Dr. Krishnamurthy.


                                                 - 12 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 13 of 18 PageID 821




         B. Credibility

         The Claimant next contends that the ALJ made a boilerplate credibility determination and

  did not provide any specific reasons supporting her determination that the Claimant’s statements

  concerning the intensity, persistence, and limiting effects of her symptoms, particularly her

  fibromyalgia, are “not entirely consistent with the medical evidence and other evidence in the

  record[.]” (Doc. 25 at 43-49). The Claimant also contends that the record supports her allegations.

  (Id. at 45-46). For these reasons, the Claimant argues that the ALJ’s credibility determination is

  both legally erroneous and not supported by substantial evidence. The Court disagrees.

         A claimant may establish “disability through his own testimony of pain or other subjective

  symptoms.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). A claimant seeking to

  establish disability through his or her own testimony must show:

         (1) evidence of an underlying medical condition; and (2) either (a) objective medical
         evidence confirming the severity of the alleged pain; or (b) that the objectively
         determined medical condition can reasonably be expected to give rise to the claimed
         pain.

  Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the ALJ determines that the claimant

  has a medically determinable impairment that could reasonably produce the claimant’s alleged pain

  or other symptoms, the ALJ must then evaluate the extent to which the intensity and persistence of

  those symptoms limit the claimant’s ability to work. 20 C.F.R. §§ 404.1529(c)(1), 416929(c)(1).

  In doing so, the ALJ considers a variety of evidence, including the claimant’s history, the medical

  records and laboratory findings, the claimant’s statements, medical source opinions, and other

  evidence of how the pain affects the claimant’s daily activities and ability to work. Id. at §§

  404.1529(c)(1)-(3), 416.929(c)(1)-(3). “If the ALJ decides not to credit a claimant’s testimony as

  to her pain, he must articulate explicit and adequate reasons for doing so.” Foote, 67 F.3d at 1561-

  62. The Court will not disturb a clearly articulated credibility finding that is supported by



                                                 - 13 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 14 of 18 PageID 822




  substantial evidence. Id. at 1562.

         The ALJ summarized the Claimant’s allegations/testimony as follows:

         The claimant alleged that she is unable to manage the demands of work-related
         activity on a regular and full time basis. At the hearing, the claimant testified that she
         has difficulty with prolonged standing and walking due to foot pain and difficulty
         wearing closed-toe shoes due to pressure on her feet. She described standing for two
         hours before needing to sit while at work, but also testified that she is on her feet for
         approximately 45 minutes at one time. She testified she can walk for 45-60 minutes
         before she begins to limp; she described walking as easier than standing. She stated
         that her sciatic nerve hurts with activities involving bending. The claimant stated
         that she could sit for 45-60 minutes at a time, but she leans to the side. She endorsed
         side effects of medication including drowsiness and fatigue. She described
         difficulty looking down, such as when using a computer or folding items on a table.

  (R. 20). 8 Following this summary, the ALJ found that the Claimant’s “medically determinable

  impairments could reasonably be expected to cause the alleged symptoms; however, the claimant’s

  statements concerning the intensity, persistence and limiting effects of these symptoms are not

  entirely consistent with the medical evidence and other evidence in the record for the reasons

  explained in this decision.” (R. 20-21). The ALJ proceeded to provide specific reasons in support

  of her credibility determination, stating:

         The claimant remained capable of performing a range of work consistent with the
         light exertional level. Treatment notes, clinical examinations, and the medical
         evidence of record in its entirety provides support for the opinions from the state
         agency consultants Dr. Krishnamurthy, who opined the claimant could perform work
         generally consistent with the light exertional level. Additional treatment notes were
         admitted to the record after Dr. Krishnamurthy performed his review, which showed
         the development of a seizure-like disorder (Exhibit 23F). The residual functional
         capacity includes additional restrictions that address the claimant’s seizure-like
         disorder, as well as her continued complaints of pain and persuasive testimony
         regarding her need to change positions. The record overall, however, does not
         provide support for the full extent of the claimant’s allegations regarding the nature
         and degree of her limitations.

         Looking to the medical evidence of record, the claimant alleged an onset date of
         December 31, 2015. Notes from vocational rehabilitation show that the claimant
         transitioned from working an average of 27 hours per week in 2015 to nine hours per
         week in January 2016 due to her symptoms (Exhibit 16F, pp. 4-5). Clinical

         8   The Claimant does not challenge accuracy of this summary.


                                                   - 14 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 15 of 18 PageID 823




         examinations consistently showed that the claimant presented with limited range of
         motion and tenderness to palpation of the left shoulder and throughout all areas of
         the spine (Exhibits 4F, 8F). She engaged in treatment with her primary care
         provider, as well as specialists including physical therapists, a podiatrist, a
         rheumatologist, a neurologist, and an orthopedist. While she continued to present
         with signs and symptoms consistent with her underlying conditions, clinical
         examinations do not document deficits or abnormalities fully consistent with the
         claimant’s allegations of limitation. As further discussed below, despite her limited
         range of motion and tenderness, she did not present with strength deficits, gait
         abnormalities, or signs of poor endurance. She also remained capable of performing
         a part-time job consistently, despite the related symptom aggravation, in addition to
         her daily activities.

  (R. 21). The foregoing excerpt demonstrates that the ALJ’s credibility determination was not

  limited to the boilerplate credibility language found in most disability decisions. Instead, the ALJ

  provided several reasons in support of his credibility determination, including Dr. Krishnamurthy’s

  opinion, the lack or limited observations of strength deficits, gait abnormalities, or signs of poor

  endurance, and the Claimant’s ability to consistently perform part-time work. (Id.). Considering

  these reasons, the Claimant’s argument challenging the sufficiency of the ALJ’s credibility

  determination is unpersuasive.

         The Claimant alternatively challenges several of those reasons as being insufficient to

  support the credibility determination. First, the Claimant argues that physical therapy records from

  Ms. Figulski contradict the ALJ’s finding that the Claimant “did not present with strength deficits,

  gait abnormalities, or signs of poor endurance.” (Doc. 25 at 46). While Ms. Figulski stated that

  the Claimant did not reach all of her goals, her objective evaluation of the Claimant upon discharge

  shows that she improved her ankle strength and gait.          (R. 655). 9    This improvement is

  demonstrated in other contemporaneous records, which contained no objective findings of strength

  deficits, gait abnormalities, or signs of poor endurance. (See, e.g., R. 657, 659, 661, 672). The



         9The Claimant again miscredits her subjective limitations with sitting, standing, walking,
  and squatting/kneeling as an opinion from Ms. Figulski. (Doc. 25 at 46 (citing R. 653)).


                                                 - 15 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 16 of 18 PageID 824




  Court therefore finds the ALJ’s first challenged reason is supported by substantial evidence.

         The Claimant also challenges the ALJ’s reliance on the Claimant’s performance of part-time

  work, arguing that the performance of such work does not support a finding that she can perform

  full time work. (Doc. 25 at 48). The ALJ is permitted to consider the Claimant’s work history

  following the alleged onset date, because it may be probative of the Claimant’s true abilities. See,

  e.g., O’Donnell v. Colvin, No. 8:13-cv-2958-T-33TGW, 2015 WL 328244, at *6 (M.D. Fla. Jan. 23,

  2015) (“The law judge could reasonably conclude that the plaintiff’s part-time job supports a

  conclusion that the plaintiff could engage in light work.”); McEachron v. Colvin, No. 8:15-cv-1263-

  T-JRK, 2016 WL 4751714, at *6 (M.D. Fla. Sept. 13, 2016) (“[T]he ALJ appropriately considered

  Plaintiff’s part-time waitressing work in assessing Plaintiff’s RFC and in finding her capable of

  performing other work in the national economy.”). The Claimant’s performance of part-time work

  can reasonably be viewed as being inconsistent with the severity of her alleged limitations and

  supportive of her ability to perform full-time work. Id. Further, the Claimant’s part time work

  was not the only reason supporting the ALJ’s credibility determination. As discussed above, the

  ALJ also found the Claimant’s allegations inconsistent with Dr. Krishnamurthy’s opinion and the

  lack or limited observations of strength deficits, gait abnormalities, or poor endurance. Together,

  these reasons, which are supported by substantial evidence, can reasonably be viewed as being

  inconsistent with the Claimant’s allegations concerning her limitations and the severity of those

  limitations.

         The Claimant also argues that the ALJ failed to comply with SSR 12-2p when considering

  the limitations caused by her fibromyalgia. (Doc. 25 at 46 (citing Davis v. Astrue, 287 F. App’x

  748 (11th Cir. 2008); Reliford v. Barnhart, 444 F. Supp. 2d 1182 (N.D. Ala Aug. 2, 2006); Harrison

  v. Barnhart, 346 F. Supp. 2d 1188 (N.D. Ala Nov. 17, 2004))). The record does not support the




                                                 - 16 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 17 of 18 PageID 825




  Claimant’s position. SSR 12-2p provides that “[f]or a person with [fibromyalgia], we will consider

  a longitudinal record whenever possible because the symptoms of [fibromyalgia] can wax and wane

  so that a person may have ‘bad days and good days.’” 2012 WL 3104869 at *6. The ALJ

  complied with SSR 12-2p by considering the Claimant’s longitudinal record, including records

  relating to the Claimant’s fibromyalgia. (R. 21-23). Further, and perhaps more importantly, the

  ALJ accounted for the pain caused by the Claimant’s fibromyalgia and other impairments by

  including a type of sit/stand option, something the Claimant testified as doing at work to relieve her

  pain (R. 49). (R. 21 (“The residual functional capacity includes restrictions that address . . . her

  continued complaints of pain and persuasive testimony regarding her need to change positions.”)).10

  For these reasons, the Court finds the ALJ properly considered the Claimant’s fibromyalgia.

         Finally,   the   Claimant contends that           the   evidence of   record    supports her

  allegations/testimony. (Doc. 25 at 45-46). Specifically, the Claimant points to evidence from Dr.

  St. Mary and Ms. Figulski. (Id. (citing R. 458, 647-56)). Even if this evidence supported the

  Claimant’s allegations (and the Court is not saying that it does), the ALJ’s credibility determination

  would still stand under the applicable standard. The question is not whether there is evidence to

  support the Claimant’s allegations, but whether there is substantial evidence to support the ALJ’s

  credibility determination. See Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th

  Cir. 2007) (“Even if the evidence preponderates against the Commissioner’s factual findings, the

  Court must affirm if the decision reached is supported by substantial evidence.”); Werner v. Comm’r

  of Soc. Sec., 421 F.          App’x 935, 939 (11th Cir.             2011) (when reviewing the

  ALJ’s credibility determination “[t]he question is not . . . whether ALJ could have reasonably




         10 The Claimant does not challenge the ALJ’s decision to include a sit/stand option to
  account for the pain she discussed at the hearing (See R. 49).


                                                  - 17 -
Case 6:20-cv-00064-LRH Document 27 Filed 03/23/21 Page 18 of 18 PageID 826




  credited his testimony, but whether the ALJ was clearly wrong to discredit it.”). As discussed

  above, the ALJ’s credibility determination is supported by substantial evidence and, therefore, the

  presence of evidence that preponderates against her credibility determination is not grounds for

  reversal.

         In summary, the Court finds the ALJ provided specific reasons in support of her credibility

  determination and that those reasons are supported by substantial evidence. Accordingly, the Court

  may not disturb the ALJ’s credibility determination. Foote, 67 F.3d at 1562.

  V.     Conclusion

         Accordingly, it is ORDERED that:

          1. The Commissioner’s final decision is AFFIRMED.

          2. The Clerk is DIRECTED to enter judgment in favor of the Commissioner and against

               the Claimant, and to close the case.

         DONE and ORDERED in Orlando, Florida on March 23, 2021.




  Copies to:

  Counsel of Record

  The Court Requests that the Clerk
  Mail or Deliver Copies of this order to:

  The Honorable Tracy LaChance
  Administrative Law Judge
  Office of Hearings Operations
  Suite 303
  1750 Elm Street
  Manchester, NH 03104-2908



                                                  - 18 -
